The city attorney filed with the police judge a complaint against J.D. Ewing charging the violation of a city ordinance. He was convicted in the police court and sentenced to pay a fine of $5 and costs. From this conviction he appealed to the county court, and a motion was there filed to dismiss the proceeding, challenging the validity of the ordinance under *Page 382 
which the conviction was had, and a stipulation of facts was entered into and evidence taken, and the court then made findings of facts and conclusions of law, and in effect rendered judgment that the business of defendant did not come within the ordinance, and sustained the motion to dismiss the prosecution. From this judgment the city has prosecuted this appeal.
The defendant has filed a motion to dismiss the appeal here for the reason that a municipality in such case does not have the right of appeal. It is well settled that the right of the state to appeal on questions reserved by the representatives of the state in a trial court is based on section 2807, Comp. Stat. 1921, but this statute does not confer the same right on municipalities either directly or by implication, and where a municipality attempts to appeal, the appeal will upon proper motion be dismissed. Oklahoma City v. Tucker, 11 Okla. Cr. 266,145 P. 757, Ann. Cas. 1917D, 984; Incorporated Town of Idabel v. Dooley, 23 Okla. Cr. 278, 214 P. 735; City of Ada v. Rupprecht,29 Okla. Cr. 227, 233 P. 238.
The attempted appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.